United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-21012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BUICHECU THOMAS TAIWO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-81-12
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Buichecu Thomas Taiwo appeals his conviction and sentence

following his guilty plea for conspiracy to commit bank fraud and

for bank fraud.   Relying on Apprendi v. New Jersey, 530 U.S. 466

(2000), and Blakely v. Washington, 124 S. Ct. 2531 (2004), Taiwo

argues that his guilty plea, which included a waiver-of-appeal

provision, was involuntary because the district court did not

inform him that the amount of the intended loss, to which he did

not admit, as well as his role in the offense, were essential


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-21012
                                -2-

elements that the Government had to prove beyond a reasonable

doubt.

     Taiwo was rearraigned before Blakely was decided.     Further,

this court has determined that Blakely does not apply to the

Guidelines.   See United States v. Pineiro, 377 F.3d 464, 465-66

(5th Cir. 2004), pet. for cert. filed (U.S. July 14, 2004)(No.

04-5263).   Moreover, because Taiwo was not sentenced above the

statutory maximum, his reliance on Apprendi is misplaced.     See

United States v. Doggett, 230 F.3d 160, 166 (5th Cir. 2000).

Thus, the district court was under no duty under Rule 11 to

advise Taiwo that he had a right to a jury trial on the amount of

intended loss or his role in the offense inasmuch as those were

factors that increased his sentence under the Guidelines.     See

Pineiro, 377 F.3d at 465-66.   Further, Taiwo has shown no defect

in his indictment on the basis that it did not charge as elements

of his offense those factors that enhanced his sentence.     See id.

     AFFIRMED.